LEMMON, J.,
concurs. After a hearing on a pretrial motion for change of venue, the trial judge must decide whether to grant or deny the motion. State v. Clark, 434 So.2d 404 (La.1983). When the trial judge refuses to change venue, the defendant has the right to reurge the motion during or upon completion of voir dire at trial if the answers of the prospective jurors indicate that the defendant cannot receive a fair trial in that parish. Because of this right to reurge the motion, it was unnecessary for the Court of Appeal in this case to vacate the denial and order deferral of the ruling.